ARNOLD, Judge.
Defendant makes five arguments covering ten assignments of error.
I.
In the presentation of its evidence the State introduced photographs of the body of the deceased. Defendant contends that admission of these exhibits into evidence constitutes prejudicial error because the photographs portray such horrible and gruesome details that they serve no purpose except to inflame and prejudice the jury.
As defendant correctly points out, properly authenticated photographs of the body of a homicide victim may be introduced into *94evidence under proper instructions limiting their use to that of illustrating a witness’s testimony. State v. Cutshall, 278 N.C. 334, 180 S.E. 2d 745 (1971). So long as a photograph is relevant and material, the fact that it is gruesome or that it may otherwise arouse prejudice, will not alone render it inadmissible. 1 Stansbury’s N.C. Evidence, § 34 (Brandis Rev. 1973). Evidence is relevant if it has any logical tendency, however slight, to prove some fact that is in issue; it is sometimes said to be material if it has some tendency to prove a fact and if its probative value is strong enough to overcome objections of confusion, unfair surprise, and unnecessary prolonging of trial. State v. Brantley, 84 N.C. 766 (1881); 1 Stansbury’s N.C. Evidence § 77 (Brandis Rev. 1973). Applying these standards defendant’s contentions are not tenable.
The State’s theory in this case was that defendant knocked his wife unconscious at their home and drove her to the recreation area where he intentionally and with malice inflicted the fatal stab wounds. Defendant, on the other hand, contended that he had hit his wife only twice at home and that she had not been rendered unconscious by those blows. Further, he could not remember at trial whether he had beat her around the face when he attempted to make the incident appear as the work of a maniac. The first photograph showing the deceased’s face was relevant and material to this conflict of contentions.
A second photograph introduced into evidence showed the chest wound of the victim, and it was relevant to Dr. Gable’s testimony concerning the cause of death. Moreover, our Supreme Court has held that even where the photographs of the deceased were not necessary to the State’s case no prejudice resulted from their admission into evidence. State v. Westbrook, 279 N.C. 18, 181 S.E. 2d 572 (1971); State v. Cutshall, supra.
II.
Defendant’s second argument is that the court erred in overruling his objection to the following unsolicited testimony of Dr. Piver:
“I think it only fair to tell the jury that I have known Linda Hugenberg for some period of time.' She was an emergency nurse and I had seen her almost on a daily basis in the emergency room. When I saw her that night, I did not recognize her.”
Defendant’s chief contention is that the testimony was irrelevant and highly prejudicial to the defendant. Again, we disagree.
*95Dr. Piver’s statement was relevant in describing the physical appearance of the body. The State attempted to prove that defendant had beaten the victim at home and then had taken her to the park where he inflicted the fatal stab wounds. As defendant contends, the testimony implied that the body was beaten so badly that it could not be recognized. However, this was relevant concerning whether or not défendant had beaten the deceased extensively about the face.
III.
Defendant next argues that the court erred in overruling his motions for nonsuit. He asserts that there was insufficient evidence to show that he intentionally inflicted the wounds. We cannot agree.
Intent, a necessary element of murder in the second degree, is a mental attitude which can rarely be proved by direct evidence. It must ordinarily be proved by circumstances from which it can be inferred, State v. Bell, 285 N.C. 746, 208 S.E. 2d 506 (1974); in finding the element of intent, the jury may consider the acts and conduct of the defendant and the general circumstances existing at the time of the alleged crime. State v. Norman, 14 N.C. App. 394, 188 S.E. 2d 667 (1972).
While there may be other evidence from which a jury could infer intent, the testimony by Deputy Barnes that defendant, while at the recreation area, repeatedly stated that he had killed his wife, and that he had done so because of a doctor, is highly relevant. This testimony was uncontroverted. These statements by the defendant, together with evidence concerning defendant’s conduct and the condition of the victim’s body, are sufficient evidence from which the jury could infer intent.
IV.
Defendant next contends that the court erred in allowing Dr. Gable to give a speculative answer to an improperly phrased question. We cannot review this purported assignment of error since, as the State points out, the record fails to disclose how the question was phrased. See App. R. 9(c)(1). However, we have considered the testimony which is the subject of the assignment of error and we find no prejudicial error.
V.
Defendant’s final argument is that the court incorrectly charged the jury on involuntary manslaughter. We find no error prejudicial to defendant, and in construing the full context of the *96charge, State v. Sanders, 288 N.C. 285, 218 S.E. 2d 352 (1975), we find that if any incorrect statements were made they were later corrected by the trial court.
In defendant’s trial we find
No error.
Judges Parker and Martin concur.